DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Acknowledgement is made of preliminary amendment filed on 08/03/2022 in which claims 2-4, 11-12, and 17 have been amended. By this amendment, claims 1-20 are still pending in the application.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11,021,078. Although the claims at issue are not identical, they are not patentably distinct from each other because both claims of the instant application and claims in the ‘078 patent are directed to the same inventive concept. Furthermore, rewriting the claim language and deleting the word “vehicle” and inserting and/or substituting it with “chassis and body assembly” which are inherent properties for any vehicle does not make the application and the ‘078 patent patentably distinct. Furthermore, storing and supplying power to the refuse vehicle necessitate storing and supplying power to the body assembly and chassis since the chassis and body assembly are integral part of the vehicle, and thus claims 1-20 of the patent anticipate claims 1-20 of the instant application.
Instant Application #16/851,157
USPAT 11,021,078
Claim 1: (Currently Amended) A refuse vehicle, comprising: a chassis; a body assembly coupled to the chassis, the body assembly defining a refuse compartment; an electric energy system configured to store power and supply power to at least one of the chassis and the body assembly; and a power control system configured to measure one or more electrical attributes of at least one of the chassis and the body assembly and determine a power profile for at least one of the chassis and the body assembly, the power profile describing a length of time electric energy system; and wherein the power control system is configured to control operation of a lift assembly of the refuse vehicle based on the power profile.
Claim 1: A refuse vehicle, comprising: a chassis; a body assembly coupled to the chassis, the body assembly defining a refuse compartment; an electric energy system configured to store power and supply power to the refuse vehicle; and a power control system configured to measure one or more electrical attributes of the refuse vehicle and determine a power profile for the refuse vehicle, the power profile describing a length of time the refuse vehicle can continue to operate based on a remaining power of the electrical energy system; and wherein the power control system terminates operation of a lift assembly of the refuse vehicle based on the power profile.
Claim 8: (Original) A power control system for a refuse vehicle, comprising: a processing circuit including a processor and memory, the memory having instructions stored thereon that, when executed by the processor, cause the processing circuit to: measure one or more first electrical parameters associated with an operation of the refuse vehicle; measure one or more second electrical parameters associated with an energy storage system associated with the refuse vehicle; generate an operational parameter associated with an amount of power required to perform the operation based on the one or more first electrical parameters and the one or more second electrical parameters; determine a power profile for the refuse vehicle, wherein the power profile describes a length of time the refuse vehicle can continue to operate based on the operational parameter; and transmit a control signal to the refuse vehicle based on the power profile.
Claim 8: A power control system for a refuse vehicle, comprising: a processing circuit including a processor and memory, the memory having instructions stored thereon that, when executed by the processor, cause the processing circuit to: measure one or more first electrical parameters associated with an operation of the refuse vehicle; measure one or more second electrical parameters associated with an energy storage system associated with the refuse vehicle; generate an operational parameter associated with an amount of power required to perform the operation based on the one or more first electrical parameters and the one or more second electrical parameters; determine a power profile for the refuse vehicle, wherein the power profile describes a length of time the refuse vehicle can continue to operate based on the operational parameter; and transmit a control signal to the refuse vehicle based on the power profile, wherein the control signal causes termination of operation of a lift assembly of the refuse vehicle.
Claim 17: (Currently Amended) A method of determining a power profile for a refuse vehicle, comprising: measuring an initial remaining power amount associated with an energy storage system of the refuse vehicle; a first movement including moving a receptacle from a first position to a second position; measuring a first electrical parameter associated with the first movement; emptying the receptacle; 
returning the receptacle to the first position after moving and emptying the receptacle;
a second movement including moving the empty receptacle from the first position to the second position; measuring a second electrical parameter associated with the second movement; measuring a secondary remaining power amount associated with the energy storage system of the refuse vehicle; and generating the power profile describing an amount of time the refuse vehicle can continue to operate based on the initial remaining power amount, the secondary remaining power amount, 
Claim 17: A method of determining a power profile for a refuse vehicle, comprising: moving a receptacle from a first position to a second position; measuring a first electrical parameter associated with the first movement; emptying the receptacle; moving the receptacle from the second position to the first position; measuring a second electrical parameter associated with the second movement; measuring an amount of remaining power associated with an energy storage system of the refuse vehicle; generating a power profile describing an amount of time the refuse vehicle can continue to operate based on the amount of remaining power and the first and second electrical parameters; and terminating operation of a lift assembly of the refuse vehicle based on the power profile.

Independent claims from both sides have been compared for sake of brevity and it is clear that claims of the instant application are broader in scope and are clearly anticipated by claims in the ‘078 patent. Furthermore, moving the receptacle from a first position to a second position and emptying the receptacle and then moving the receptacle from the second position to the first position is unequivocally equivalent to returning the receptacle to the first position after moving and emptying the receptacle.
Therefore at least claims 1,8, and 17 are anticipated or in the alternative obvious over claims 1,8, and 17 of the ‘078 patent.
Allowable Subject Matter
Claims 1-20 are objected to but would be allowable subjected to a timely filed and approved terminal disclaimer over claims 1-20 of USPAT 11,021,078.
Response to Arguments
Applicant’s arguments, see remarks, filed 08/03/2022, with respect to claims 1-20 have been fully considered and are persuasive.  The 103 rejection  of claims 1-20 has been withdrawn. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to M'BAYE DIAO whose telephone number is (571)272-6127. The examiner can normally be reached M-F; 9:00AM-6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DREW A DUNN can be reached on 571-272-2312. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

M'BAYE DIAO
Primary Examiner
Art Unit 2859



/M BAYE DIAO/Primary Examiner, Art Unit 2859                                                                                                                                                                                                        August 24, 2022